Citation Nr: 0800564	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  07-13 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected diabetes mellitus, type II, 
with erectile dysfunction.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected peripheral neuropathy, 
bilateral hands.  

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected peripheral neuropathy, right 
foot.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from May 1965 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

In December 2007, the Board was notified that the veteran 
died in September 2007.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a February 2004 rating decision, the RO granted 
entitlement to service connection for diabetes mellitus, type 
II, as secondary to herbicide exposure, and assigned a 20 
percent disability rating, effective March 24, 2002.  In that 
decision, the RO also granted entitlement to service 
connection for peripheral neuropathy of the right and left 
hand and right and left foot, all separately evaluated as 10 
percent disabling, effective September 9, 2003.  

In October 2006, the RO increased the veteran's disability 
rating for service-connected peripheral neuropathy of the 
left foot to 20 percent, effective May 9, 2006.  The RO 
continued the veteran's 20 percent rating for service-
connected diabetes mellitus and 10 percent ratings for 
service-connected peripheral neuropathy of the bilateral 
hands and right foot.  The veteran filed a timely notice of 
disagreement as to the disability ratings assigned to 
service-connected diabetes mellitus and peripheral neuropathy 
of the bilateral hands and right foot, and the RO issued a 
statement of the case.  In May 2007, the veteran perfected 
his appeal, and the issues were certified to the Board.  

In December 2007, the Board was notified by the RO that the 
veteran had died in September 2007.  

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran, and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2007).


ORDER

The appeal is dismissed.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


